                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

              Plaintiff,

v.                                                             CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

              Defendant.


     ORDER GRANTING UNOPPOSED MOTION TO MODIFY SCHEDULING ORDER

       THIS MATTER is before the Court on the parties’ Unopposed Motion to Modify

Amended Scheduling Order, (Doc. 147), filed September 6, 2019. The Court, having

considered the Motion, noting it is unopposed, and being otherwise fully advised, finds

that the Motion is well-taken and shall be GRANTED and the parties’ deadlines are

extended as follows:

       1. The termination date for fact discovery and motions relating to fact discovery

          is November 15, 2019.

       2. Plaintiff shall identify expert witnesses and provide expert reports by

          November 18, 2019.

       3. Defendant shall identify expert witnesses and provide expert reports by

          December 20, 2019.

       4. Expert depositions shall begin January 13, 2020, and shall end January 24,

          2020.

       5. Motions related to expert discovery shall be filed by January 24, 2020.
       All other deadlines set in the Amended Scheduling Order, (Doc. 119), and Order

setting trial deadlines, (Doc. 120), shall remain the same.

       IT IS SO ORDERED.


                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
